Citation Nr: 1448194	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a refund for contributions made to convert from the Post-Vietnam Era Education Assistance Program (VEAP) to the Montgomery GI Bill (MGIB) education program.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs Muskogee, Oklahoma, Educational Center.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.


FINDINGS OF FACT

1.  The Veteran first entered active duty as a member of the Armed Forces prior to June 30, 1985, with active duty service from September 1981 to September 2007.

2.  The Veteran was enrolled in the VEAP education benefit program.  He later made an irrevocable election to convert his education benefits to the MGIB education program in October 2001. 

3.  The Veteran made an irrevocable election to convert his MGIB education program benefits to the Post 9/11 GI Bill education program in 2009.


CONCLUSION OF LAW

The Veteran has no legal entitlement to a refund of his contributions to convert from the VEAP to the MGIB education program. 38 U.S.C.A. §§ 38 U.S.C.A. 3011, 3012, 3018C (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.7045, 21.9645 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the facts are not in dispute in this case.  Instead, the resolution of the claim is wholly dependent on the interpretation and application of the law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


II.  Law and Analysis

This appeal arises from the Veteran's conversion of VA education program benefits from one program to another and his desire to receive a refund of monetary contributions for a prior education program.

There are three education benefit programs involved in consideration of this appeal. There is the Post-Vietnam Era Education Program (VEAP) codified in Chapter 32 of Title 38 U.S. Code, the Montgomery GI Bill (MGIB) codified in Chapter 30 of Title 38 U.S. Code, and the Post 9/11 GI Bill codified in Chapter 33 of Title 10, U.S. Code.

By virtue of his military service prior to July 1, 1985, the Veteran was entitled to participate in VEAP by means of electing to do so and then making a financial contribution as required. See 38 U.S.C.A. § 3202, 3221 (West 2002 & Supp. 2012). This meant making a maximum contribution of $2,700.  See 38 U.S.C.A. § 3222 (West 2002); 38 C.F.R. § 21.5052 (2013). 

The MGIB was put into place for veterans with service from July 1, 1985. However, there was a provision to allow for veterans who had participated in VEAP to convert their education benefits to the MGIB. See 38 U.S.C.A. § 3018C; 38 C.F.R. § 21.7045.  For service members in service at specified times, Congress provided limited opportunities to convert participation in the Chapter 32 VEAP to Chapter 30 MGIB benefits.  First, VEAP participants who were on active duty on October 9, 1996, could elect, from October 9, 1996, to October 8, 1997, to convert from Chapter 32 VEAP to Chapter 30 MGIB.  38 U.S.C.A. § 3018C(a).  Second, 
VEAP participants who served continuously from October 9, 1996, through April 1, 2000, could elect, from November 1, 2000, to October 31, 2001, to convert from Chapter 32 VEAP to Chapter 30 MGIB.  38 U.S.C.A. § 3018C(c).

The Veteran made the election to convert his VEAP benefits to the MGIB while on active duty in October 2001.  Thus, he was entitled to education program benefits under Chapter 30.

Congress later enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008. See Pub. L. 110-252, Title V, §§ 5002-5003, 122 Stat. 2323, 2358-2378.  This represented a new program of education benefits designed for veterans who served on active duty on and after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2012) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013).

Eligibility for Post 9/11 GI Bill benefits, or Chapter 33 benefits, can be established based on a number of different combinations of active service and dates of service. As noted, the Veteran was on active duty service on and after September 11, 2001. Therefore, he has established eligibility for Chapter 33 benefits by serving an aggregate of at least 36 months on active duty after September 11, 2001. See 38 U.S.C.A. § 3311(b)(1), (c)(2).

The evidence of record shows that the appellant submitted an irrevocable waiver of entitlement to education benefits under the MGIB in favor of entitlement to education benefits under the new Post 9/11 GI Bill in 2009.

A May 2009 letter from the Muskogee RO reflects that the Veteran was approved for benefits under the Post-9/11 GI Bill beginning on August 1, 2009.

The Veteran submitted a request for a refund of the $2,700 he maintains that he contributed in order to convert his VEAP benefits to MGIB benefits in October 2001.  He submitted a copy of a voucher for cash collection to the MGIB program reflecting that he paid $1,500.  He noted that he paid the remaining $1,200 through monthly deductions.

The AOJ initially denied the request for a refund in November 2011.  The denial letter indicated that a MGIB refund of deductions was not available to individuals eligible for MGIB under category III or IV (VEAP conversions or voluntary/involuntary separations).  

The Veteran submitted a notice of disagreement with the November 2011 decision.  He asserted that he had requested disenrollment from the VEAP program in October 2001 and believed that it should be not considered under MGIB Category III.  He noted that, under the new Chapter 33 Post 9/11 Program, he could get a refund of $1,200 once he exhausted his Chapter 33 benefits.  

In the Statement of the Case (SOC), the AOJ included the regulatory provision of 38 C.F.R. § 21.9645.  This provision pertains to refunds of basic contributions to Chapter 30 for Chapter 33 participants. 

Under 38 C.F.R. § 21.9645, an individual who makes an irrevocable election to receive educational assistance under this chapter by relinquishing eligibility under Chapter 30 will be entitled to receive a refund of the amount contributions paid under 38 U.S.C. 3011(b) or 3012(c), up to $1,200, if the individual, as of the date of the individual's election, meets the requirements for entitlement to educational assistance under this chapter and meets one of the following requirements as of August 1, 2009-

(i) He or she is eligible for basic educational assistance under 38 U.S.C. chapter 30 and has remaining entitlement under that chapter;

(ii) He or she is eligible for basic educational assistance under 38 U.S.C. chapter 30 but has not used any entitlement under that chapter; or

(iii) He or she is a member of the Armed Forces who is eligible to receive educational assistance under 38 U.S.C. chapter 30 because he or she has met the requirements of § 21.7042(a) or (b) and is making contributions as provided in § 21.7042(g).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty. See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2).  Additionally, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve if an individual first become a member of the Armed Forces or first entered active duty as a member of the Armed Forces after June 30, 1985, and completed the requirements of a high school diploma and successfully completed 12 semester hours in a program of education leading to a standard college degree. 38 C.F.R. § 21.7042(b)(1)-(2).

In the SOC, the AOJ noted that Veteran first entered the military and went on active duty in September 1981.  Thus, he entered on active duty prior to June 30, 1985.  Accordingly, the AOJ found that he did not meet the initial, eligibility requirements for Chapter 30 benefits under 38 C.F.R. § 21.7042 (a) or (b) because he did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and thus is not entitled to a refund under 38 C.F.R. § 21.9645. 

The regulatory provision cited, 38 C.F.R. § 21.9645, addresses refunds of basic contributions to Chapter 30.  The legislative authority for the regulation is found in the basic statute, Pub. L. 110-252, 122 Stat. 2377 -2378.  That section of the statute is part of section 5003(c) of the basic legislation that addresses applicability of the new Chapter 33 to individuals under the MGIB.  Section 5003(c) provides that an individual with MGIB benefits may elect to participate in the Post 9/11 GI bill program.  In particular, § 5003(c)(4) provides that an individual who makes an election to participate in Chapter 33 will be entitled to benefits under that chapter instead of another program (such as Chapter 30 in this case). 

In regard to the legal authority applicable to 38 C.F.R. § 21.9645, the statute provides for additional Post 9/11 assistance for members having made contributions toward the MGIB.  The assistance is to be in the form of a monthly stipend.  More importantly, the additional assistance is payable for individuals who contributed toward their basic educational assistance under 38 U.S.C.A. § 3011(b) or 38 U.S.C.A. § 3012(c). See 122 Stat. 2377 -2378. 

The Board notes that 38 U.S.C.A. § 3011(b) and 38 U.S.C.A. § 3012(c) are not applicable to the Veteran's participation in the MGIB.  Those two provisions relate to individuals who first entered service on or after July 1, 1985, and deal with basic election of benefits under MGIB.  The Veteran's participation is controlled by 38 U.S.C.A. § 3018C, which allowed for the conversion of his VEAP education program benefits to the MGIB.

The applicable regulation, as cited in the SOC, provides the same interpretation.  In fact, the regulation states that a qualified individual must meet the eligibility requirements for Chapter 30 benefits as set forth at 38 C.F.R. § 21.7042(a) or (b). See 38 C.F.R. § 21.9645(a)(1)(iii).  The eligibility requirements set out at 38 C.F.R. § 21.7042(a) or (b) relate only to individuals first entering service on or after July 1, 1985.  As noted above, the Veteran's participation in the MGIB was based solely on the authorization found at 38 U.S.C.A. § 3018C and 38 C.F.R. § 21.7045 and as a conversion to the new program.

Upon review of the facts of the case and the pertinent statutory and regulatory provisions, the Board cannot find any basis for authority to refund the Veteran's contributions to convert his education benefits from the VEAP to the MGIB.

The Board has considered the Veteran's argument to the extent that he "first entered active duty" on August 20, 1985.  However, the Veteran's DD 214s clearly establishes that he first entered service in September 1981 and was discharged on August 19, 1985, and he reenlisted the following day.  Thus, it cannot be said that the Veteran first became a member of the Armed Forces or first entered active duty after June 1985.

The Board finds that the law is dispositive in this case and does not allow for the refund sought by the Veteran.  See Sabonis v Brown, 6 Vet. App. 426 (1994). Although the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the claim must be denied.


ORDER

Entitlement to a refund for contributions made to convert from the VEAP to the MGIB education program is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


